Case: 15-60067        Document: 00513492473        Page: 1   Date Filed: 05/04/2016




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                       No. 15-60067                    United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
OMAR ALBERTO HERNANDEZ,                                                    May 4, 2016
                                                                         Lyle W. Cayce
                Petitioner,                                                   Clerk

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                Respondent.




                         Petition for Review of an Order of the
                            Board of Immigration Appeals


Before HIGGINBOTHAM, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:
      Petitioner Omar Alberto Hernandez, a citizen of Mexico, was determined
ineligible for cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(1)(C)
after an immigration judge concluded that his conviction for deadly conduct
under Texas Penal Code § 22.05(a) was categorically a crime involving moral
turpitude (“CIMT”). Petitioner appealed to the Board of Immigration Appeals
(“BIA”), which applied the “realistic probability” approach to hold that deadly
conduct was categorically a CIMT and dismissed the appeal. 1 For the reasons
explained in Mercado v. Lynch, 14-60539, slip op. at 3-5 (5th Cir. May 4, 2016),



      1   Matter of Hernandez, 26 I. & N. Dec. 464 (BIA 2015).
    Case: 15-60067   Document: 00513492473    Page: 2   Date Filed: 05/04/2016


                               No. 15-60067

we hold that the BIA applied the incorrect standard in analyzing whether
Petitioner’s conviction constitutes a CIMT. We reverse and remand for the BIA
to analyze Petitioner’s convictions under the minimum reading approach.




                                     2